Per Curiam.
This suit was brought to recover damages for the breach of a real estate contract, dated February 10th, 1925. The *963contract appointed the plaintiff the agent for purchasing the property at the northwest corner of Court and Broad streets, Newark, New Jersey, for $144,000. The trial resulted in a verdict for the plaintiff for $1,150. The defendant appeals and files seventeen grounds of appeal. These grounds of appeal are argued under six heads in the appellant’s brief. Our examination of the record and briefs lead us to the conclusion that they are without legal merit and call for no extended discussion. It may not be amiss to refer to reason No. 5: “Because the court erred in admitting in evidence the contract dated February 10th, 1925, and produced by witness Ralph E. Lum, that being a contract entered into by the New Jersey Real Estate Company and one Laiues.”
The basis of this reason seems to be, as we understand it, is that the contract was not taken in the name of the defendant, but was in behalf of and for the use and benefit of the defendant, therefore it was illegal. As this was one of the means that the plaintiff took to carry out his contract with the defendant (it had been assigned to the plaintiff) it is difficult to see just why it was not admissible in evidence. The appellant has not made it dear why it was not admissible in evidence. It provided for the purchase of the property in question on the identical terms set by Mr. Frish.
Finding no error in the record the judgment of the Essex Countv Circuit Court is affirmed.